DETAILED ACTION
This office action is in response to communication filed on 25 June 2021.

Claims 1 – 3, 5 – 13, and 15 – 23 are presented for examination.


The following is a FINAL office action upon examination of application number 16/728655.  Claims 1 – 3, 5 – 13, and 15 – 23 are pending in the application and have been examined on the merits discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 25 June 2021, Applicant amended claims 1 – 3, 5 – 8, 10 – 13, 15 – 18, and 20.  Applicant cancelled claims 4 and 14 and added claims 21 – 23.

Amendments to claims 1 – 3, 5 – 8, 10 – 13, 15 – 18, and 20 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 3, 5 – 13, and 15 – 23 are maintained.



Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of pending claims, Applicant argues that claims are not directed to a judicial exception without significantly more.  Examiner respectfully disagrees.  Applicant’s claims amount to scheduling tasks for agents which is equivalent to managing interactions between people.  This is a certain method of organizing human activity sub-category in the 2019 Revised Patent Subject Matter Eligibility Guidelines.  Applicant has now added to the preamble that intended purpose is efficiency improvement, but that does not claim how the efficiency of a technology or technological field is improved.  Rather, this could be argued as an improvement to the business method of building more efficient schedules, but that does not change the technology that is merely used as a tool to simply perform the otherwise abstract steps.  Amdocs Limited v. Openet Telecom is not relevant to Applicant’s claims, because there is no claim to enhancing data or mathematical operations at all in the present claims.  Further, Example 42 from USPTO provided patent eligibility examples is also not relevant here.  Real time availability of information only available through a specific technology in this example is not what is claimed herein.  This claim is not an example of eligibility merely because one can access data and receive updates.  That is an oversimplification and glossing over of the technology needed to perform the claimed method.  Applicant’s claims include generic technology and could easily be performed without any technology at all.  Making decisions and scheduling tasks has long been performed prior to computing technology.  Using computers to make the work go faster is not the same as improving the technology itself by virtue of performing the claimed steps.  Therefore, these claims remain properly rejected under 35 U.S.C. 101.

In the remarks regarding independent claims 1, 11, and 20, Applicant argues that the cited prior art does not disclose adding tasks to an agent’s schedule based on slack determination.  Examiner agrees.  However, newly cited prior art does teach this new limitation as seen in the below rejection.


Claim objections
Claims 1 and 21 – 23 are objected to because of the following informalities:  Claim 1 uses the word “buy” when it seems that “by” was intended in the limitation “modifying the schedule buy adding the at least one task to the schedule of the at least one agent.”  Claims 21 – 23 all recite “wherein the slack period is detected based the forecast,” and it appears that the word “on” is missing between “based” and “the.”  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3, 5 – 13, and 15 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite receiving a forecast for an entity comprising a predicted workload for intervals, generating a schedule for the entity using the forecast comprising the intervals and identifications of agents assigned to each interval, detecting a slack period in at least one interval based on the forecast, determining an agent that is scheduled to work during the slack period, determining a task that can be accomplished during the slack period, and modifying the schedule by adding the task to the schedule of the agent.  Dependent claims further limit the abstract idea by sending notifications, receiving responses, and determining and updating values. Scheduling tasks for agents is managing interactions between people, which is a certain method of organizing human activity. This grouping is defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as a computing device, processor, and non-transitory computer readable medium. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply applying the abstract idea to a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed processors and database merely automate the mappings and calculations that would otherwise be abstract in the claims.  Mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. See MPEP §2106.05(f). Further, generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. See MPEP §2106.05(h). Thus, the claim is directed to a judicial exception.  Merely linking an abstract idea to a technology in the manner of Applicant’s claims is a well-understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d) such as the execution of a generic computer in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). See MPEP §2106.05(h).  Additionally, cases such as Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values) and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) demonstrate how Applicant’s claims are well-understood, routine, and conventional use of computer components.  Particularly, "the computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11, 12, and 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 6,587,831 (hereinafter, O’Brien) in view of WO 2019/142743 (hereinafter, Kobayashi).

Regarding claim 1, O’Brien teaches a method for creating an efficient work schedule comprising: 
receiving a forecast for an entity by a computing device, wherein the forecast comprises a predicted workload for each interval of a plurality of intervals (col 1, lines 51-53, “The forecasting module 168 generates a forecast 420 of the workload for a given schedule period”);
generating a schedule for the entity by the computing device using the forecast by the computing device (col 5, lines 58-62, “Based on the forecasted workload, the forecasting module generates optimal shift patterns 430 and optimal staffing requirements 440 which are tailored to meet and perhaps exceed the forecasted workload across all shifts in a given schedule period”), wherein a schedule comprises the plurality of intervals (col 5, lines 62-63, “Shift patterns include the start and end times of various shifts”), and identifications of agents of a plurality of agents assigned to each interval of the plurality of periods (col 5, lines 64-65, “Staffing requirements includes the number of employees required to work for each shift”); based on the forecast, detecting a slack period in at least one interval of the plurality of intervals by the computing device (col 5, lines 51-58, “In particular, the forecast examines such data and determines for a given schedule period whether the current workforce is adequate across all shifts to meet forecasted demand, whether the current workforce is inadequate to meet forecasted demand, or whether the current workforce exceeds the forecasted demand”). 
determining at least one agent that is scheduled to work during the slack period (col 6, lines 25-43, “When the current schedule is selected, the host displays a table for the schedule period in which the columns indicate the day, the rows indicate the employee, and the cells indicate the shift assignment for each employee each day. Such a schedule is shown in FIG. 2A. Alternatively, the host 110 displays a table of the schedule for the employees for a single day in which the table columns indicate the time of day, the rows indicate the employee and the cells indicate the working time and breaks for each employee. Such a schedule is shown in FIG. 2B. In particular, FIG. 2B shows that various employees are assigned to different shifts, some starting at 8:00 AM and others starting at 11:00 AM, and the employee breaks and lunch periods are staggered. In every schedule, there is always at least one employee on duty at all times during the hours of operation, note 12:00-12:15 PM, and in this sample schedule, the maximum number of employees are on duty during the peak hours for the company from 12:30 PM to 2:15 PM.”).
O’Brien discloses that there are slack periods, but does not explicitly determining that a particular task can be performed during that period nor a modification of the schedule by adding tasks to the agent.  However, in the analogous art of work assignment and scheduling, Kobayashi teaches determining at least one task that can be accomplished during the slack period; and modifying the schedule by adding the at least one task to the schedule of the at least one agent (¶¶ 34-35, “In this determination, it is determined whether or not the process can be allocated in time for the delivery date in the free time of the worker (the time zone in which other work is not scheduled in the actual working time zone). If the worker does not have free time, or if the worker cannot allocate the time in time for the delivery date, it is judged that the allocation is not possible. If it is determined in step S203 that allocation is possible (step S203; Y), the terminal 10 proceeds to the process of step S204. On the other hand, if it is determined that the allocation is not possible (step S203; N), the terminal 10 proceeds to the process of step S206.  In step S204, the terminal 10 performs a process of assigning the selected process to the worker. In this embodiment, the terminal 10 allocates processes in order from the earliest time zone among the time zones that can be assigned.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine work scheduling of O’Brien with the determination of work scheduling availability and schedule changes of Kobayashi.  This combination would have yielded a predictable result because one naturally follows the other.  It would be beneficial once determining available worker time slots to then determine a task to be accomplished and scheduling it, because that would improve efficiency of worker’s time and improve the overall completion of tasks.
	
Regarding claim 2, O’Brien and Kobayashi teach the method of claim 1.  Kobayashi teaches further comprising: sending a notification to each of the at least one agents about the detected slack period and at least one task that has been added to the schedule of the at least one agent (¶¶ 40-41, “The user can perform operations to display the work schedule of the registered work. When the display of the work schedule is instructed by the user operation, the terminal 10 causes the display device to display a screen in which the work schedule is visualized according to the instruction of the user.  Returning to the description of FIG. When instructed to display by the user, in step S105, the terminal 10 causes the display device to display a first band representing a time zone from the start timing to the end timing of each process for each of the plurality of processes. The second band representing the actual working time zone in which the worker actually operates in the time zone indicated by the first band is superimposed on the first band and displayed.”)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine work scheduling of O’Brien with the determination of work scheduling availability and schedule changes of Kobayashi.  This combination would have yielded a predictable result because one naturally follows the other.  It would be beneficial once determining available worker time slots to then determine a task to be accomplished and scheduling it, because that would improve efficiency of worker’s time and improve the overall completion of tasks.

Regarding claims 11 and 20, the claims recite substantially similar limitations to claim 1.  Therefore, claims 11 and 20 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 12, the claim recites substantially similar limitations to claim 2.  Therefore, claim 12 is similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claim 21, O’Brien and Kobayashi teach the method of claim 1.  O’Brien teaches wherein the slack period is detected based the forecast and at least one of the schedule and performance statistics (col 5, lines 51-58, “In particular, the forecast examines such data and determines for a given schedule period whether the current workforce is adequate across all shifts to meet forecasted demand, whether the current workforce is inadequate to meet forecasted demand, or whether the current workforce exceeds the forecasted demand”) (Examiner’s note: including the workforce on shift indicates basing on schedule).

Regarding claims 22 and 23, the claims recite substantially similar limitations to claim 21.  Therefore, claims 22 and 23 are similarly rejected for the reasons set forth above with respect to claim 21.

Claims 3, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Kobayashi further in view of U.S. P.G. Pub. 2009/0307052 (hereinafter, Mankani) in view of U.S. P.G. Pub. 2018/0372486 (hereinafter, Farniok).

Regarding claim 3, O’Brien and Kobayashi teach the method of claim 1.  Neither explicitly teaches requesting an administrator confirm or reject the slack period or updating tolerances in response to receiving a confirmation, although O’Brien does generally teach approving or denying shift scheduling (col 8, line 65 – col 9, line 2, “The host can be set to include the manager in shift swapping requests. In this instance, the manager receives notice of the swap request once it has been confirmed and verified. The manager may approve or deny the request and the host proceeds accordingly.”).  However, in the analogous art of workforce planning, Mankani teaches sending a notification requesting that an administrator confirm or reject the detected slack period receiving a confirmation of the detected slack period (¶ 45, “For the fulfillment scenarios 310, the estimated gap 312 may be determined from the workforce demand 314 and the workforce supply 316. The tool may provide recommendations about filling the estimated gap 312 by internal sources 318 or external sources 320, or a combination thereof. Internal sources 318 for attending to the estimated gap 312 include promotion 322, transfers 314, training 326 and attrition 328, e.g. if the workforce supply 316 exceeds the workforce demand 314.”) (¶ 77, “The workforce planning tool 100 framework and people lever framework may be shared with the heads so that activities and performance parameters may be confirmed for the function as understood by line and HR partners”).
Additionally, in the analogous art of workplace measurements, Farniok teaches updating one or more tolerances associated with detecting the slack period in response to receiving a confirmation of the detected slack period from the administrator (¶ 63, “In some implementations, the method 200 further includes, in response to the second output indicating that first used component is not acceptable for reuse, generating or updating a rejection threshold. For example, the computing device 114 or the structural analysis device 104 may generate or update a particular in-service tolerance that indicates when the component 110 has a dimension or a structural characteristic that is not acceptable for reuse, as described with reference to FIG. 1”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine work scheduling of O’Brien with the administrative check for approval of Mankani.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of confirming parameters and ensuring that the desired result is followed through.
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine work scheduling of O’Brien with the tolerance modification of Farniok.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of the certainty that there is correct and updated data to coincide with the new schedule.

Regarding claim 7, O’Brien and Kobayashi teach the method of claim 2.  Neither explicitly teaches requesting an administrator confirm or reject the slack period or updating tolerances in response to receiving a confirmation, although O’Brien does generally teach approving or denying shift scheduling (col 8, line 65 – col 9, line 2, “The host can be set to include the manager in shift swapping requests. In this instance, the manager receives notice of the swap request once it has been confirmed and verified. The manager may approve or deny the request and the host proceeds accordingly.”).  However, in the analogous art of workforce planning, Mankani teaches sending a notification requesting that an administrator confirm or reject the detected slack period; receiving a confirmation of the detected slack period (¶ 45, “For the fulfillment scenarios 310, the estimated gap 312 may be determined from the workforce demand 314 and the workforce supply 316. The tool may provide recommendations about filling the estimated gap 312 by internal sources 318 or external sources 320, or a combination thereof. Internal sources 318 for attending to the estimated gap 312 include promotion 322, transfers 314, training 326 and attrition 328, e.g. if the workforce supply 316 exceeds the workforce demand 314.”) (¶ 77, “The workforce planning tool 100 framework and people lever framework may be shared with the heads so that activities and performance parameters may be confirmed for the function as understood by line and HR partners”).
Additionally, in the analogous art of workplace measurements, Farniok teaches updating one or more tolerances associated with detecting the slack period in response to receiving a rejection of the detected slack period from the administrator (¶ 63, “In some implementations, the method 200 further includes, in response to the second output indicating that first used component is not acceptable for reuse, generating or updating a rejection threshold. For example, the computing device 114 or the structural analysis device 104 may generate or update a particular in-service tolerance that indicates when the component 110 has a dimension or a structural characteristic that is not acceptable for reuse, as described with reference to FIG. 1”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine work scheduling of O’Brien with the administrative check for approval of Mankani.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of confirming parameters and ensuring that the desired result is followed through.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine work scheduling of O’Brien with the tolerance modification of Farniok.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of the certainty that there is correct and updated data to coincide with the new schedule.

Regarding claim 13, the claim recites substantially similar limitations to claim 3.  Therefore, claim 13 is similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claim 17, the claim recites substantially similar limitations to claim 7.  Therefore, claim 17 is similarly rejected for the reasons set forth above with respect to claim 7.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Kobayashi and further in view of U.S. P.G. Pub. 2020/0050996 (hereinafter, Generes).

Regarding claim 5, O’Brien and Kobayashi teach the method of claim 2.  Neither explicitly teaches an incentive for task performance.  However, in the analogous art of workforce assignment, Generes teaches further comprising including information about an incentive for performing at least one task that has been added to the schedule of the at least one agent (¶ 71, “The ability to include status ranking as an element of compensation, and the ability to increase status ranking as more and progressively more difficult tasks (work) are accomplished provide additional incentives to human resources.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine work scheduling of O’Brien with the work incentive of Generes.  This combination would have yielded a predictable result because the incentive would naturally work with the scheduling of O’Brien to motivate the employee to be more efficient.

Regarding claim 6, O’Brien and Kobayashi teach the method of claim 2.  Neither explicitly teaches self-evaluation tasks or self improvement tasks.  However, in the analogous art of workforce assignment, Generes teaches wherein the tasks comprise self-evaluation or self improvement tasks (¶ 72, “a process improvement task identified by a resource bottleneck in a work flow”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine work scheduling of O’Brien with the improvement task of Generes.  This combination would have yielded a predictable result because the improvement would naturally work with the scheduling of O’Brien and would result in overall improvement of work product and efficiency.

Regarding claim 15, the claim recites substantially similar limitations to claim 5.  Therefore, claim 15 is similarly rejected for the reasons set forth above with respect to claim 5.

Regarding claim 16, the claim recites substantially similar limitations to claim 6.  Therefore, claim 16 is similarly rejected for the reasons set forth above with respect to claim 6.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Kobayashi and further in view of U.S. Pat. 9,152,737 (hereinafter, Micali).

Regarding claim 8, O’Brien and Kobayashi teach the method of claim 1.  Neither explicitly teaches confidence thresholds.  However, in the analogous art of user notification, Micali teaches determining a confidence value associated with the slack period; and sending the notification that the administrator confirm the detected slack period only when the determined confidence value is below a threshold (col 36, lines 43-46, “Output from multiple models may be used to confirm a notification event, such as using a second model to confirm an event where the confidence level of the primary model is below a threshold value”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine work scheduling of O’Brien with the notification event confirmation of Micali.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of confirmation of parameters and ensuring that the desired result is reached.

Regarding claim 18, the claim recites substantially similar limitations to claim 8.  Therefore, claim 18 is similarly rejected for the reasons set forth above with respect to claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Kobayashi and further in view of U.S. P.G. Pub. 2019/0295027 (hereinafter, Dunne).

Regarding claim 9, O’Brien and Kobayashi teach the method of claim 1.  Neither explicitly teaches skills as criteria for tasks.  However, in the analogous art of task scheduling, Dunne teaches associated with one or more skills of a plurality of skills, the slack period is associated with one or more skills of the plurality of skills, and further comprising: determining one or more agents associated with the same one or more skills as the slack period; and sending a notification to each of the determined one or more agents about the detected slack period (¶ 45, “analyzes requirements of the collaborative task in terms of required skill sets of members to perform the collaborative task, and a completion time for the collaborative task”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine work scheduling of O’Brien with the skill matching tasks of Dunne.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of ensuring the best worker for the task available is assigned to the task.

Regarding claim 19, the claim recites substantially similar limitations to claim 9.  Therefore, claim 19 is similarly rejected for the reasons set forth above with respect to claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien in view of Kobayashi and further in view of U.S. P.G. Pub. 2015/0071178 (hereinafter, Beckstrom).

Regarding claim 10, O’Brien and Kobayashi teach the method of claim 1.  Neither explicitly teaches determining supervisors for coaching purposes.  However, in the analogous art of work administration, Beckstrom teaches determining a supervisor of the at least one agent; if it is determined that the supervisor is available during the at least one interval, sending a notification to the determined agent to perform a coaching task with the supervisor during the at least one interval (¶ 15, “Current methods often have the contact center supervisor "plug-in" to an agent to perform coaching and assistance but this limits the coach to only helping one agent. There is thus a need for a method that allows the system to determine the transaction in distress and join the coach to the situation. The coach could be available for many contact center agents simultaneously and may be joined with the individual needing assistance”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine work scheduling of O’Brien with the agent coaching of Beckstrom.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of a supervisor coaching which would improve morale and improve performance for agents.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623